            Case 2:15-cv-00612-RSL Document 250 Filed 11/16/20 Page 1 of 2




 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
      CHERYL KATER and SUZIE KELLY,              No. 15-cv-00612-RSL
 7    individually and on behalf of all others
      similarly situated,                        ORDER GRANTING PLAINTIFFS’
 8
                                                 MOTION TO COMPEL NONPARTY
 9                          Plaintiffs,          AMAZON.COM, INC. TO PRODUCE
10                                               DOCUMENTS
             v.
11
      CHURCHILL DOWNS INCORPORATED, a
12    Kentucky corporation, and BIG FISH
      GAMES, INC., a Washington corporation.
13

14                          Defendants.

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER GRANTING MOTION TO COMPEL
     NO. 15-CV-612
                  Case 2:15-cv-00612-RSL Document 250 Filed 11/16/20 Page 2 of 2




 1                                                          Order
 2              This matter comes before the Court on “Plaintiffs’ Motion to Compel Nonparty
 3   Amazon.com, Inc. to Produce Documents.” Dkt. # 224. 1 The motion is GRANTED. The Court
 4   has already approved the forms and methods of class notice and established the procedures by
 5   which class members will be identified and compensated out of the settlement fund. While
 6   Amazon is free to communicate with its customers regarding receipt of the subpoena so that they
 7   would have an opportunity to object,2 its proposed communication is not a sufficient substitute
 8   for the detailed email notification approved by the Court or the pages of information to be posted
 9   on the settlement website. Amazon’s procedural objections to the motion are also overruled.
10   Amazon shall complete production of documents responsive to plaintiffs’ subpoena, attached as
11   Exhibit 3 to the motion, by noon on Wednesday, November 18, 2020.
12

13              IT IS SO ORDERED

14
                Dated this 16th day of November, 2020.
15

16

17                                                                           Robert S. Lasnik
                                                                          United States District Judge
18

19

20

21

22

23

24

25   1
         The motion may be decided on the papers submitted. Plaintiffs’ request for oral argument is DENIED.

26   2
       For example, Google sent its customers an email notifying them that it had received a subpoena for information
     related to their Google accounts and that it would produce the requested information unless the customer interposed
27   a formal objection before the production deadline. Dkt. # 229 at 2.

         ORDER GRANTING MOTION TO COMPEL
         NO. 15-CV-612 - 1
